Title: To Benjamin Franklin from Robert Montgomery, 25 December 1779
From: Montgomery, Robert
To: Franklin, Benjamin


Sir
Alicante 25th. Decr. 1779
I had the Honour of Paying my Respects to your Eccely: under the 18th Current and Since have your Truly Esteem’d of the 26th ulto and beg lave to Return you my best thanks for the Satisfaction you are Pleased to Express on Learning that I had been Quieted in my Establishment here by the favour of his Catholic Majesty, and Also for your good Wishes for the Continuance of My Tranquility and do not fear that any thing Will happen on my Part hence forward that Will give Cause for the Contrary.
It is Natural to Expect Shortly a Plenipotentiary from Congress to the Court of Madrid. I will on your Advising Me give Orders to My Banker there to furnish him With Whatever Money he May have Occation for during his Risidence at this Court, or anything Elce in My Power your Eccy. may Readily Command.
It is Reported here that the Count dEstaign has been Repulsed with Loss in an Attack on Savanna; but hope it is Without foundation.
The Blockade of Gibralter Continues With the Greatest Vigillence but Nothing Elce doing there Nor in the Medeteranian of any Consequence. Wishing your Eccy: the Comps of the Season With Every Success and Happeyness I have the Honour to be very Respectfully Sir your Eccellency’s Most Obedt Most Humble Servent
Robt Montgomery
The Honorable Benjamin Franklin Esqr. Passy
 Notation: Robt: Montgomery 25 Mar 79